UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 12-0259 (ABJ)
                                    )
FUNDS UP TO AND INCLUDING THE )
AMOUNT OF $56,634 IN U.S.           )
CURRENCY ON DEPOSIT IN              )
BANESCO INTERNATIONAL,              )
PANAMA, ACCOUNT #201000274785, )
TITLED IN THE NAME OF               )
INVERSIONS CEDENO C.A., AND/OR )
PROPERTY TRACEABLE                  )
THERETO, et al.,                    )
                                    )
                  Defendants.       )
____________________________________)


                                   MEMORANDUM OPINION

       Pending before this Court is plaintiff United States of America’s motion for default

judgment pursuant to Federal Rule of Civil Procedure 55(b)(2) against defendant in rem Funds

up to and Including the Amount of $177,784.47, in U.S. Currency on Deposit in HSBC Bank,

Panama, Account #0100167908, Titled in the Name of Baguta Zona Libre S.H., and/or Property

Traceable Thereto (“defendant bank account”). Pl.’s Mot. for Default J. (“Pl.’s Mot.”) [Dkt

# 37]. Plaintiff filed a verified complaint in the instant case, seeking civil forfeiture of several

bank accounts pursuant to 18 U.S.C. §§ 981(a)(1)(A), 984. Compl. [Dkt. # 3]. Following the

procedures set forth in the Supplemental Rules for Certain Admiralty or Maritime Claims and

Asset Forfeiture Actions (“Supplemental Rules”) that govern in rem forfeitures, plaintiff

provided direct notice to Baguta Zona Libre, S.A. (“Baguta”), the only known entity to have a
claim or legal interest in the defendant bank account. See Pl.’s Apr. 19, 2013 Status Report at 2

[Dkt. # 20]; Pl.’s Mot. ¶ 4; see also Supplemental Rules G(4)(b). Baguta responded and initially

opposed the forfeiture action, but subsequently withdrew its claim to defendant bank account on

July 31, 2013. Unopposed Mot. to Withdraw Claim [Dkt. # 33]; Pl.’s Mot. ¶¶ 6–9.

       Plaintiff also published notice of the forfeiture action on the government forfeiture

website www.forfeiture.gov for thirty consecutive days, starting on April 20, 2013, satisfying the

notice requirements set by Supplemental Rule G(4)(a). Service by Publication [Dkt. # 26]; Pl.’s

May 16, 2013 Status Report at 2 [Dkt. # 21]; see also Pl.’s Mot. ¶ 9; Supplemental Rule

G(4)(a)(iv). No additional party has come forward to claim an interest in defendant bank

account, and the time for filing a claim has expired. See Supplemental Rule (G)(5)(a)(ii).

Defendant bank account remains unclaimed and undefended.

       Plaintiff moved for an entry of default against defendant bank account, which the clerk

granted pursuant to Federal Rule of Civil Procedure 55(a) on August 29, 2013, see Clerk’s Entry

of Default [Dkt. # 36], and then requested that this Court enter default judgment. After a default

has been entered, a court may enter a default judgment order pursuant to Rule 55(b). “The

determination of whether default judgment is appropriate is committed to the discretion of the

trial court.” Int'l Painters & Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531 F.

Supp. 2d 56, 57 (D.D.C. 2008), citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980).

Upon entry of default by the clerk of the court, the “defaulting defendant is deemed to admit

every well-pleaded allegation in the complaint.” Int'l Painters & Allied Trades Indus. Pension

Fund v. RW Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002) (internal citation

omitted). “Although the default establishes a defendant’s liability, the court is required to make

an independent determination of the sum to be awarded unless the amount of damages is



                                                2